Citation Nr: 1046284	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.

[The claim of entitlement to a waiver of overpayment of VA 
compensation benefits in the stated amount of $15,464.50, to 
include the question of whether the overpayment was properly 
created will be addressed in a separate decision.]  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 
1990 and from January 1992 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which denied 
entitlement to service connection for mental illness.  

This issue was previously before the Board in September 2007, at 
which time service connection for an acquired psychiatric 
disorder was denied.  That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims.  The record contains a 
Joint Motion for Remand, dated in November 2009, wherein the 
Veteran's attorney and the VA General Counsel agreed to a remand 
of the Veteran's claim.  In November 2009, an order was issued by 
the Court, remanding the Veteran's claim for additional 
adjudication, which will be conducted herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder.  Review of the record reveals the 
Veteran has been variously diagnosed with major depression, not 
otherwise specified, and posttraumatic stress disorder (PTSD).  
See post-service treatment records dated 2001 to 2004.  

Review of the record also reveals that service connection has 
been established for pes planus with plantar fasciitis, right and 
left ankle inversion sprains, lumbosacral strain, and a right 
thumb hyperextension injury.  See rating decisions dated March 
1995, July 1996, July 1997, and December 1998.  

The November 2009 Joint Motion indicates, in pertinent part, that 
a remand is required in this case for the Board to consider lay 
statements submitted by the Veteran regarding the relationship 
his service-connected disabilities have on his current 
psychiatric condition.  

In this regard, the evidentiary record reveals that, as early as 
February 1991, the Veteran submitted statements to VA asserting 
that he was unable to hold a job due to disabilities incurred 
during service, which was having a psychological affect on him.  
He specifically stated that he became depressed during service 
because the disabilities involving his back, hands, and feet 
caused him to be unable to hold a job and eventually led to his 
discharge.  He also stated that his inability to work was "sad 
and discomforting," stressful, and was causing him to feel like 
he was going to have a nervous breakdown.  See statements 
submitted by the Veteran dated February 1991, June 1995, January 
1996, June 1996, March 2001, and May 2001.  The Veteran's wife 
also submitted statements to the effect that she experienced the 
Veteran's mood swings and that, he complained of muscle spasms at 
night.  See January 1997 lay statements from T.C.  

While not specifically asserted by the Veteran, it appears that 
he is attempting to establish a causal nexus between his service-
connected disabilities and his current psychiatric disabilities, 
and in evaluating claims, VA is obligated to consider all 
possible theories in support of a claim.  See Kent v. Nicholson, 
20 Vet. App. 1, 16 (2006).  

In general, service connection may be granted if the evidence 
establishes that a veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  However, service connection is also warranted 
for a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2010).  

In this case, there is no medical evidence or opinion that 
addresses the likelihood that the Veteran's current psychiatric 
disabilities are aggravated by, proximately due to, or the result 
of his service-connected disabilities, and the Board notes the 
Veteran has not been afforded a VA examination in conjunction 
with this claim.  However, there is competent evidence of a 
current disability, evidence of disabilities incurred during 
service (as service connection has been established for 
disabilities involving the bilateral feet and ankles, lumbosacral 
spine, and right thumb), and competent lay evidence that 
indicates an association between the service-connected 
disabilities and current psychiatric disorders.  Therefore, the 
Board finds the Veteran should be afforded a VA examination to 
determine if there is an association between any currently 
manifested psychiatric disorder and his service-connected 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  The Court has cautioned "those who 
adjudicate claims of an incarcerated Veteran to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care and 
consideration given to their fellow Veterans."  Bolton v. Brown, 
8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  In Bolton, supra, the Court remanded a 
case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional facility.  
In that case, further efforts were deemed necessary to attempt to 
examine the Veteran.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for an examination in connection with the 
service connection claim for an acquired psychiatric disorder.  
The VA Adjudication Procedure Manual may be helpful in this 
instance, as it contains a provision for scheduling examinations 
of incarcerated Veterans.  Specifically, the manual calls for the 
AOJ or the local Veterans Health Administration (VHA) Medical 
Examination Coordinator to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA medical 
facility for examination by VHA personnel.  If that is not 
possible, the Veteran may be examined at the prison by: (1) VHA 
personnel; (2) prison medical providers at VA expense; or (3) 
fee-basis providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2010).  The Board finds that, in order to fully 
comply with VA's to assist the Veteran in the development of his 
claim, the AMC/RO should take all necessary steps to afford the 
Veteran a VA examination consistent with the provisions set out 
above.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine whether any currently 
manifested psychiatric disability is 
proximately due to, the result of, or 
aggravated by his service-connected 
disabilities.  The AMC/RO must take all 
reasonable measures to schedule the 
Veteran for VA psychiatric examination.  
The AMC/RO should confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for the examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.
	
a.	A diagnosis of any currently 
manifested psychiatric disability 
should be made.  

b.	If the Veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including 
the specific stressor supporting the 
diagnosis and current manifestations, 
which distinguish that diagnosis from 
other psychiatric disorders.  The 
examiner should note that the 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
American Psychiatric Association 
manual, DSM-IV, and that only a 
verified stressor may be considered 
for the purpose of determining 
whether that event was sufficient to 
have caused the current psychiatric 
symptoms.  

c.	The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed psychiatric disability is 
proximately due to, the result of, or 
aggravated by his service-connected 
disabilities.  

d.	In answering the foregoing, the 
examiner is requested to consider the 
competent lay statements submitted by 
the Veteran as early as February 
1991, which show that he felt there 
was a connection between his 
psychiatric condition and his now 
service-connected feet, ankle, lumbar 
spine, and right thumb disabilities.  

e.	A rationale must be provided for each 
opinion offered.  

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

g.	Any and all studies deemed necessary 
by the examiner should be completed.  
The claims file must be made 
available to the examiner for review 
in conjunction with the examination, 
and the examination report should 
reflect that such review is 
accomplished.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If an examination was not 
possible, an explanation should be 
provided.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


